Citation Nr: 0410585	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  03-18 769A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for cause of death.


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The decedent had recognized guerrilla service and Regular 
Philippine Army service extending from May 1943 to March 1946.  He 
died in September 1995.

The appellant, who is the decedent's widow, appealed a September 
2002 rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, the Republic of the Philippines.


FINDINGS OF FACT

1.  The service department has certified that the decedent had 
service with the recognized guerrillas and Regular Philippine Army 
from May 1943 to March 1946.

2.  The decedent died in September 1995, with the immediate cause 
of death reported as a cerebrovascular accident (CVA).

3.  The medical evidence demonstrates that no hypertensive or 
cardiovascular disorder was manifested at any time during the 
decedent's service, or for many years after his separation from 
service.

4.  At the time of the decedent's death, service connection was 
not in effect for any disability, and the decedent had no pending 
claims for VA benefits.

5.  The evidence does not establish that a service-connected 
disability caused or contributed materially or substantially to 
cause the decedent's death.



CONCLUSION OF LAW

The cause of the decedent's death was not related to an injury or 
disease incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1310, 5100-5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.309(a), (c), 3.310, 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The decedent died in September 1995, at the age of 77 years.  
According to the certificate of death, he died at home, and the 
immediate cause of his death was a cerebrovascular accident.  An 
autopsy was not performed.  At the time of the decedent's death, 
service connection was not in effect for any disabilities.

Service records include a physical examination report completed in 
May 1945 that reported the decedent's cardiovascular system and 
lungs as normal, and his blood pressure was 130/80.  On an 
Affidavit for Philippine Army Personnel (PA AGO Form 23) completed 
in May 1945, the decedent did not indicate having any wounds or 
illnesses from December 1941 to date of return to military 
control, and, on a PA AGO Form 23 completed in January 1946, he 
reported having no wounds and illnesses during that same time 
period.

Post-service, private medical records dated in February 1991 
indicate that the decedent was hospitalized after a loss of 
consciousness.  The assessment was hypertensive crisis and 
pulmonary tuberculosis, moderately advanced.  A radiology report 
of a chest X-ray performed at that time includes a clinical 
impression of pulmonary tuberculosis, moderately advanced, active 
and cardiomegaly with decompensation. 

In a July 1992 written statement, M.C. P., M.D., said that in 
December 1991 the decedent was hospitalized because of loss of 
consciousness.  The clinical impression at that time was CVA, 
thrombosis-TIA (transient ischemic attack).

An undated medical certificate from Dr. P., and medical records, 
indicate that the decedent was examined in August 1993 and in 
March 1994.  The decedent's diagnoses were status post CVA, 
infarct, and hypertensive atherosclerotic coronary artery disease.

In a September 2001 written statement, L.S., M.D., said that the 
decedent died in September 1995.  Dr. S. said that prior to the 
decedent's death he was hospitalized due to a CVA in July 1992, 
and examined at the hospital several times from August 1992 to 
June 1995.  The final diagnosis was cardiopulmonary arrest 
secondary to hypertensive crisis, secondary to CVA thrombosis.

In another September 2001 written statement, A.L.V., M.D., 
certified that the decedent was hospitalized in February 1991 for 
treatment of hypertensive crisis and pulmonary tuberculosis.  
Treatment records were provided.

In September 2002 written statement, the appellant appears to 
indicate that she was advised that the decedent's service medical 
records might have been destroyed in a fire in 1973 at the 
National Personnel Records Center (NPRC) in St. Louis, Missouri.  
She further indicated that fires in 1974 and 1975 destroyed 
pertinent records in the Philippines Veterans Affairs office in 
Manila.   

II.  Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), substantially amended the provisions of 
chapter 51 of title 38 of the United States Code and, among other 
things, eliminated the requirement of a well-grounded claim and 
enhanced the notice and assistance to be afforded to claimants in 
substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 
(now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 
2003)).  In addition, VA has published regulations to implement 
many of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003)).

The Board is aware that there has been a significant amount of 
analysis pertaining to the effective date, the scope, and the 
remedial aspects of the VCAA.  See, e.g., Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003); Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1344 (Fed. Cir. 2003) (but see Public Law No. 
108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003); Conway v. 
Principi, 353 F.3d 1359 (Fed. Cir. 2004); Pelegrini v. Principi, 
17 Vet. App. 412 (2004).  See also VAOPGCPREC 11-00 (Nov. 27, 
2000); VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the VCAA, 
exemplified in the authorities cited above, the Board assumes that 
the VCAA is applicable to this appeal.  We are aware that the 
Secretary of Veterans Affairs has filed a motion with the U.S. 
Court of Appeals for Veterans Claims seeking review and 
clarification of the Pelegrini decision.  The Board further finds 
that the requirements of the VCAA have been satisfied in this 
matter.

In April 2001 and September 2003, the RO provided the appellant 
with correspondence clearly outlining the duty-to-assist 
requirements of the VCAA.  In addition, the appellant was advised, 
by virtue of a detailed March 2003 statement of the case (SOC) 
issued during the pendency of this appeal, of the pertinent law, 
and what the evidence must show in order to substantiate her 
claim.  We, therefore, believe that appropriate notice has been 
given in this case.  The Board notes, in addition, that a 
substantial body of lay and medical evidence was developed with 
respect to the appellant's claim, and that the SOC issued by the 
RO clarified what evidence would be required to establish service 
connection for cause of death.  The appellant responded to the 
RO's communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  Further, 
the claims file reflects that the March 2003 SOC discussed the new 
VCAA and contained the new duty-to-assist law codified at 38 
U.S.C.A. § 5103A (West 2002).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced in 
any way by the notice and assistance provided by the RO.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the appellant 
relative to her claim has been obtained and associated with the 
claims file, and that she has not identified any other pertinent 
evidence, not already of record, which would need to be obtained 
for a fair disposition of this appeal. 

The Board notes the appellant's apparent reference, in her 
September 2002 written statement, to the decedent's lack of 
service medical records due to a 1973 fire at the NPRC and other 
local fires.  While a fire at the NPRC in 1973 destroyed some 
veterans' service medical records, there is nothing in the file to 
indicate that the decedent's service records were destroyed in 
that fire.  Nevertheless, assuming, arguendo, that some of his 
records were destroyed, the Board is mindful that where service 
medical records are unavailable, there is a heightened obligation 
to explain our findings and conclusions and to consider carefully 
the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  We will do that 
below.

Accordingly, we find that VA has satisfied its duty to assist the 
appellant in apprising her as to the evidence needed, and in 
obtaining evidence pertaining to her claim, under both former law 
and the VCAA.  The Board, therefore, finds that no useful purpose 
would be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
appellant.  The U.S. Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  See Winters v. West, 12 Vet. 
App. 203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  In fact, the Court has stated, "The VCAA is 
a reason to remand many, many claims, but it is not an excuse to 
remand all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance in the evidence regarding the merits of an 
issue material to the determination of the matter, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of positive and 
negative evidence" in order to prevail.  The Court has also 
stated, "It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Discussion

Under 38 U.S.C.A. § 1110, a veteran is entitled to disability 
compensation for disability resulting from personal injury or 
disease incurred in or aggravated by service.  "A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  Even if there is no 
record of arteriosclerosis, organic heart disease, or hypertension 
in service, its incurrence in service will be presumed if it was 
manifest to a compensable degree within one year after a veteran's 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).  While the disease need not be diagnosed 
within the presumptive period, it must be shown, by acceptable lay 
or medical evidence, that there were characteristic manifestations 
of the disease to the required degree.  Id.

In order for service connection for the cause of a veteran's death 
to be granted, it must be shown that a service-connected 
disability caused the death, or substantially or materially 
contributed to cause death.  A service-connected disability is one 
that was incurred in or aggravated by active service, one that may 
be presumed to have been incurred during such service, or one that 
was proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.312 (2003).

The death of a veteran will be considered as having been due to a 
service-connected disability when such disability was either the 
principal or contributory cause of death.  38 C.F.R. § 3.312(a).  
The service-connected disability will be considered the principal 
(primary) cause of death when such disability, singly or jointly 
with some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. § 
3.312(b).  The service-connected disability will be considered a 
contributory cause of death when it contributed so substantially 
or materially to death, that it combined to cause death, or that 
it aided or lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  38 
C.F.R. § 3.312(c)(1).  The debilitating effects of a service-
connected disability must have made the veteran materially less 
capable of resisting the fatal disease or must have had a material 
influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 
359 (1995).

There are primary causes of death which, by their very nature, are 
so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such cases, 
there is for consideration whether there may be a reasonable basis 
for holding that a service-connected condition was of such 
severity as to have a material influence in accelerating death.  
In such a situation, however, it would not generally be reasonable 
to hold that a service-connected condition accelerated death 
unless such condition affected a vital organ and was of itself of 
a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(3), 
(4).

In reviewing the evidence of record, the Board notes that the 
service medical records on file, including the processing 
affidavits on which the decedent was given the opportunity to 
identify any wounds or illnesses incurred during his service, are 
not indicative of any cardiovascular or hypertensive disorder.  
Furthermore, during a medical examination at 1945, as noted above, 
his body systems, including his lungs and cardiovascular system, 
were normal.  Long after his separation from active service in 
1946, in 1991, the decedent complained of a loss of consciousness 
for which he was hospitalized, and was diagnosed with a 
hypertensive crisis and moderately advanced pulmonary tuberculosis 
and, in December 1991 and July 1992, nearly forty-six years after 
discharge, he was diagnosed with having a CVA.  Furthermore, the 
medical evidence of record from 1946 to 1995, covering nearly 
fifty years, does not reflect treatment for disorders of the 
cardiovascular system, including hypertension.

As to the documents submitted by the appellant, the February 1991 
private medical records, and Dr. V.'s 2001 statement, reflect 
treatment for hypertensive crisis and pulmonary tuberculosis.  
Neither Dr. V. nor the medical records link the decedent's 1991 
hypertensive crisis and pulmonary tuberculosis to military 
service.

A private medical statement, dated in 1992, from Dr. P. reflects 
that the veteran was hospitalized in December 1991 and diagnosed 
with CVA, thrombosis-TIA.  As above, Dr. P. does not link the 
decedent's 1991 CVA to military service.

A private medical statement, dated in 2001, from Dr. S., reflects 
follow up treatment after the decedent's July 1992 CVA, from 1992 
to 1995, and indicates that the final diagnosis was 
cardiopulmonary arrest secondary to hypertensive crisis, post CVA 
thrombosis.  The physician does not link the decedent's 1992 CVA 
or the cardiopulmonary arrest secondary to hypertensive crisis, 
post CVA thrombosis, to military service.

Upon careful review of this case, the Board finds no medical 
evidence has been submitted to relate the decedent's death to 
service.  The appellant has variously contended in this appeal, 
without any support in the medical record, that her husband 
evidently suffered from a cardiovascular or lung disease in 
service and, within a year after his discharge, was treated for 
the disorder.  Thus, given a finding that he died of a 
cerebrovascular accident, she apparently believes that the 
decedent died from a presumptive disease under 38 C.F.R. §§ 3.307 
and 3.309.  

In this regard, the Board notes that, based upon the types and 
dates of the service reported above, it appears that the decedent 
did not meet the requirements to qualify as a veteran under the 
laws and regulations governing VA benefits.  See 38 U.S.C.A. §§ 
101, 107, 5100-5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.1, 
3.40, 3.41, 3.203 (2003).  Nevertheless, for the purpose of the 
present decision, we will assume that he qualifies for the 
presumptive provisions of law as to cardiovascular disease 
manifested within one year of separation from service.

However, the Board notes that the decedent was not service-
connected for any disability during his lifetime.  Furthermore, 
the Board notes that he died from a cerebrovascular accident.  
Moreover, there is no indication that the decedent's CVA was 
related to service.  In fact, the Board would note that, contrary 
to the appellant's contentions, the first mention in the medical 
records of cerebrovascular accident was in 1991, nearly forty-five 
years after the decedent's discharge from the Regular Philippine 
Army.  Further, even considering this case under the heightened 
standard mandated under O'Hare, etc., above, the lack of any 
allegation by the decedent when he was processed out of the 
Philippine military that he had suffered any pertinent disorder in 
service, combined with his negative medical examination at theat 
time, strongly rebuts the appellant's contentions as to service 
connection, even assuming there were some service records 
destroyed by fire.

We recognize the appellant's sincere belief that her husband's 
death was related in some way to his military experience.  
Nevertheless, in this case, the appellant has not been shown to 
have the professional expertise necessary to provide meaningful 
evidence regarding the causal relationship between the decedent's 
death and his active military service.  See, e.g., Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge", aff'd 
sub nom. Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998), cert 
denied, 119 S.Ct. 404 (1998).  See also Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

Therefore, although we are sympathetic with the appellant's loss 
of her husband, we find a lack of competent medical evidence to 
warrant a favorable decision.  The Board is not permitted to 
engage in speculation as to medical causation issues, but "must 
provide a medical basis other than its own unsubstantiated 
conclusions to support its ultimate decision."  Smith v. Brown, 8 
Vet. App. 546, 553 (1996).  Here, the appellant has failed to 
submit competent medical evidence to provide a nexus between any 
in-service injury or disease and the conditions that caused and 
contributed to cause the decedent's death.  The preponderance of 
the evidence is against the appellant's claim of entitlement to 
service connection for the cause of the decedent's death.


ORDER

Service connection for cause of death is denied.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



